Title: To Alexander Hamilton from Sharp Delany, 23 February 1790
From: Delany, Sharp
To: Hamilton, Alexander


Philadelphia 23rd feby 1790
Sir

In this Season when so great a Scarcity of Cash is so sensibly felt I dread to think of the Sums due on my books, within a Month they amount to better than 70,000 dollars. To prepare the parties I send notices fifteen days before the day of payment, and am in great hopes notwithstanding the times, I shall have few delinquents. My reason for mentioning this is to solicit your attention to the providing of safe & secure stores. I am confident they will be wanted, as deposits will be made on a large scale. Security therefore is absolutely necessary, I should not trouble you knowing your mind must be taken up on business of the highest nature, if the spring importations were not so near at hand. I have a plan which I shall offer you on this head, and request if you see Mr Fitzimons, you may speak to him on the subject, with which I think he is well acquainted. I mean the necessity of having such secure stores. If you have had leisure to consider the business of Boats, it would give me great satisfaction to know your opinion. I have offer’d you my sentiments before on this head— one reason that now induces me to trouble You is that a Vessel I seized will soon be brought to trial, and I beleive will be condemned and I am informed by intelligent people she would answer and would Cost but little, not half what one could otherwise be procured for.
I send my weekly Account of Cash and am Sir with great respect
Your most humble Servant
Sharp Delany

Permit me to observe that if Mr Maddison’s principles should be adopted, what a field it would open for the intervention of Chancery powers throughout the Union, in publick as well as private interests. I know Property sold for a trifle which afterwards brought many thousands, and again reduced—Baltimore in particular proves this—and even if a retrospect is had to Sheriffs Sales what a change and fall in the Value of Property! Can these be provided for or redressed?—though justly arising from the Revolution and the establishment of our Nation and Liberties.

